UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 AMERICAN BILTRITE INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AMERICAN BILTRITE INC. 57 River Street Wellesley Hills, Massachusetts02481 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 12, 2009 To the Stockholders of American Biltrite Inc.: Notice is hereby given that the Annual Meeting of the Stockholders of American Biltrite Inc., (the “Company”) will be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York on Tuesday May 12, 2009 at 8:30 A.M., local time, for the following purposes: 1. To elect three directors who will hold office until the Annual Meeting of Stockholders in 2012 and until their successors are duly elected and qualified. 2. To transact any other business that may properly come before the meeting or any adjournment thereof. The close of business on March 13, 2009 has been fixed as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. A copy of the Company’s Annual Report on Form 10-K for the year ended December 31, 2008 is available online at www.ambilt.info. A printed Annual Report and/or proxy statement may be obtained, without charge, by sending a written request with your name and mailing address to:American Biltrite Inc.,57 River Street, Suite 302Wellesley Hills, MA02481, Attention Henry W. Winkleman, by calling the Company at 877-237-6655 or by email with your name and mailing address to proxy@ambilt.com. The Company will promptly deliver an Annual Report and/or proxy statement upon receipt of such request. It is desirable that the stock of the Company should be represented as fully as possible at the Annual Meeting.Please sign, date and return the accompanying proxy card in the enclosed envelope, which requires no postage if mailed in the United States. If you should attend the Annual Meeting, you may vote in person, if you wish, whether or not you have sent in your proxy, and your vote at the meeting will revoke any prior proxy you may have submitted. Securities and Exchange Commission rules allow the Company to furnish proxy materials to its stockholders on the internet. You can now access proxy materialsat www.ambilt.com. By Order of the Board of Directors AMERICAN BILTRITE INC. Henry W. Winkleman Secretary Wellesley Hills, Massachusetts April 2, 2009 1 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE READ THE PROXY STATEMENT AND COMPLETE A PROXY FOR YOUR SHARES AS SOON AS POSSIBLE. IF YOUR SHARES ARE HELD IN
